DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 ‘Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,786,996 to Vitkus in view of WO 2011/080098 to Gurlek.
Regarding claim 1 Vitkus discloses a cooking chamber (oven cavity), an oven door that moves between an open and closed position with a position sensor that generates a closed door signal (28, 134) (col. 4, ln. 63-66 and col. 6, ln. 12-19), an electric broiling element (heating elements in the chamber), a control unit (12, 14) that monitors door sensor output, activates the broiling element when the door is closed (28, 14, 76, Fig. 1), and operates the element at a predetermined power level for a time (claim 10). Vitkus also discloses that heating algorithms are conventional but does not discuss this further (col. 6, ln. 57-66).
Gurlek discloses a heater (3) near the top of the cavity (Fig. 1) and the heater cycles between on and off levels to use stored heat energy efficiently [0002, 0006-0008].
The advantage of cycling an oven heating element between on and off levels is to use stored heat energy efficiently. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Vitkus by cycling an oven heating element between on and off levels as disclosed in Gurlek in order to use stored heat energy efficiently.
Regarding claim 2 Vitkus further discloses a temperature sensor (132) positioned to determine the temperature within the chamber (col. 6, ln. 51-56), and the control unit monitors the temperature sensor output to determine temperature and deactivate the heating element if the temperature is too high (col. 8, ln. 13-21 and claim 8).
Regarding claim 16 Vitkus discloses a cooking chamber (oven cavity), an oven door that moves between an open and closed position with a position sensor that generates a closed door signal (28, 134) (col. 4, ln. 63-66 and col. 6, ln. 12-19), an electric broiling element (heating elements in the chamber), a control unit (12, 14) that monitors door sensor output, activates the broiling element when the door is closed (28, 14, 76, Fig. 1), and operates the element at a predetermined power level for a time (claim 10), and a temperature sensor (132) positioned to determine the temperature within the chamber (col. 6, ln. 51-56), and the control unit monitors the temperature sensor output to determine temperature and deactivate the heating element if the temperature is too high (col. 8, ln. 13-21 and claim 8).
 Vitkus also discloses that heating algorithms are conventional but does not discuss this further (col. 6, ln. 57-66).
Gurlek discloses a heater (3) near the top of the cavity (Fig. 1) and the heater cycles between on and off levels to use stored heat energy efficiently [0002, 0006-0008].
The advantage of cycling an oven heating element between on and off levels is to use stored heat energy efficiently. Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Vitkus by cycling an oven heating element between on and off levels as disclosed in Gurlek in order to use stored heat energy efficiently.
Regarding claim 17 Vitkus further discloses that the a door open temperature can be 170 F and the closed maximum can be higher (col. 6, ln. 4-11).
Claims 3-11 and 18-20 are objected to as being dependent on a rejected claim but would be allowable if written in independent form as the art does not disclose operation of the broiling element at a predetermined power level for an initial time, subsequently cycling the element between the predetermined power level and a lower level at a predetermined duty cycle; operation of the broiling element at a predetermined maximum power level for an initial time, subsequently cycling the element between the predetermined power level and a zero predetermined duty cycle; nor determining if the oven is in an energy save mode, and monitoring output from the door sensor and indicate that he door is closed if the oven is in energy save mode and the door is in the open position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761